Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-20 are rejected under 35 USC 102(a)(1) as being anticipated by Leabman US 2018/0241255.

As to claim 1, Leabman teaches a range adaptable antenna system (see fig.4a) for use in autonomous vehicles, comprising: a connector 404 and a transition layer 406 to receive an RF transmission signal from a transmission signal controller (104, see fig.1); a range adaptable power divider layer coupled to the connector and transition layer to divide the RF transmission signal into a plurality of transmission signals to propagate through an array of transmission lines (see [0938] teaches dividing the RF signal), wherein a set of transmission lines from the array of transmission lines comprises a set of switches ([0278-0279] teaches array of lines and switches); an RFIC layer having a plurality of phase shifters to apply different phase shifts to the plurality of transmission signals and generate a plurality of phase shifted transmission signals ([0158, 0184, 0276] teaches RFIC layer and phase shifting mechanism); and an antenna layer having an array of superelements for radiating the plurality of phase shifted transmission signals (see [0295, 0302-0307, 0394] teaching radiating phase shift), wherein a set of superelements is connected to the set of switches in the range adaptable power divider layer for deactivation (see [0645-0649, 0655]).     As to claim 2, Leabman teaches the range adaptable antenna system of claim 1, wherein the connector and transition layer couples the RF transmission signal from the transmission signal controller to a printed circuit board with a connector for transmission to the range adaptable power divider layer ([0569-0570] teaches PCB).     As to claim 3, Leabman teaches the range adaptable antenna system of claim 1, wherein the range adaptable power divider layer comprises a corporate feed structure to divide the RF transmission signal into the plurality of transmission signals (see [0321] teaching feed structure).     As to claim 4, Leabman teaches the range adaptable antenna system of claim 1, further comprising a power amplifier and a low noise amplifier module to amplify the RF transmission signal before it is divided into a plurality of transmission signals by the range adaptable power divider layer (see [0154] teaching amplifiers).     As to claim 5, Leabman teaches the range adaptable antenna system of claim 1, wherein the set of switches comprises pairs of switches that are symmetric with respect to a center of the antenna layer (see [0277] teaching symmetry).     As to claim 6, Leabman teaches the range adaptable antenna system of claim 1, wherein a switch from the set of switches deactivates a superelement when the switch is off ([0655] teaches deactivate switch).


     As to claim 12, Leabman teaches the range adaptable antenna system of claim 11 (fig.1 and fig.4a), wherein the module comprises range adaptable power divide layer coupled to connector 404 and transition layer 406 to divide transmission signal into plurality of transmission signals to propagate through array of transmission lines comprising set of switches ([see [0938] teaches dividing the RF signal and [0278-0279] teaches array of lines and switches]).     As to claim 13, Leabman teaches the range adaptable antenna system of claim 12, further comprising rfic layer having phase shifters to apply different phase shifts to signals and generate phase shifted signals (([0158, 0184, 0276] teaches RFIC layer and phase shifting mechanism).          As to claim 14, Leabman teaches the range adaptable antenna system of claim 13, wherein the set of switches comprises pairs of switches that are symmetric with respect to a center of the antenna layer (see [0277] teaching symmetry).     As to claim 15, Leabman teaches the range adaptable antenna system of claim 10, wherein a switch from the set of switches deactivates a superelement when the switch is off ([0655] teaches deactivate switch).     As to claim 16, Leabman teaches the range adaptable antenna system of claim 10, wherein deactivation of a set of superelements comprises radiating the plurality of phase shifted 
     As to claim 19, Leabman teaches a range adaptable antenna system (see fig.4a) for use in automotive radar, comprising: a range adaptable power divider comprising array of transmission lines to divide RF transmission signal into plurality of signals where the lines comprise a set of switches (see [0938] teaches dividing the RF signal, [0278-0279] teaches array of lines and switches), and an antenna layer comprising array of superelements coupled to array of transmission lines wherein set of switches is adjusted to deactivate set of superelements in the array (see [0295, 0302-0307, 0394] teaching radiating phase shift and superelements is connected to the set of switches in the range adaptable power divider layer for deactivation taught in [0645-0649, 0655]).. 

     As to claim 20, Leabman teaches the range adaptable antenna module of claim 19, wherein each superelement in the array of superelements comprises a plurality of radiating slots for radiating the plurality of transmission signals ([0158]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646